Mr. Justice Wole
delivered the opinion of the court.
After this case had been submitted for hearing, upon the suggestion of the fiscal that no argument could be based on’ the instructions because as appearing in the record they were not signed by the judge, the appellant brought up a certified copy of the instructions duly signed and asked to. add the same to the record, making a showing that the signature had', been omitted by the secretary of the district court. Previous to that time the appellant had filed a brief in which none of the assignments of error related to the instructions. Under these circumstances we do not feel disposed to exercise our discretion in adding to the record the instructions, especially as we have examined them and find nothing therein by which' the appellant was really prejudiced. Appellants must watch their cases and this court will not entertain motions of this kind, unless it clearly appears that there has-been a fundamental error committed, and we see none in this case.
There were only two questions raised by the assignments of error. The first was that the verdict of the jury was against the weight of the evidence. Very few new trials should be granted on this ground because, if the judge below has found enough evidence to submit to the jury, he should not grant such a new trial unless he becomes thoroughly convinced that injustice has been done. It is even rarer for an appellate court to reverse on this ground. There remains' a conflict and the jury were the judges of the preponderance of the proof. This court will not reverse where there is a *888conflict, in the absence of undue elements, in the mind of tlie triers, which, we do not see here. The seduction was clearly proved and the prosecutrix shown to be a single woman of previous chaste character.
The other assignment of error is that the sentence is excessive. We see no reason to disturb the court’s discretion in this regard. The offense was a serious one and the defend-, ant was apparently abandoning not only the woman, but the country. The fact that the judge correctly or incorrectly believed that the defendant tried to influence the jury would not make him hostile in a legal sense to the defendant, but, as we have said, we do not find the fine of $3,000 excessive, considering that no imprisonment was directly imposed.
Several exceptions were taken at the trial but were not assigned as errors in the brief, nor is the bill of exceptions signed although the same exceptions seem to appear in the statement of the case. Counsel for appellant asked le^ive to file an additional brief to discuss them. The practice of waiting until the hearing to assign errors is not to be encouraged. We have nevertheless examined the record and find no error which would merit a reversal. The judgment must be affirmed.

Judgment affirmed and motion to amend record, overruled.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.